Citation Nr: 1029515	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-16 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for degenerative arthritis 
of the right knee.

3.  Entitlement to service connection for degenerative arthritis 
of the left knee.

4. Entitlement to service connection for right foot hallux valgus 
and 2nd hammertoe, status post bunionectomy and 2nd hammertoe 
correction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 
1960. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied service connection for degenerative 
arthritis of the lumbar spine, degenerative arthritis of the 
right leg, degenerative arthritis of the left leg, and right foot 
hallux valgus and 2nd hammertoe, post-operative bunionectomy and 
2nd hammertoe correction.  

The Veteran requested a hearing before the Board in his June 2007 
VA Form 9. A videoconference hearing was scheduled for May 2009, 
but the Veteran failed to appear.  On the day of the scheduled 
hearing, the Veteran submitted a statement requesting a 
withdrawal of his earlier request for a hearing.  As such, the 
Board may proceed with appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran's degenerative disc disease of the lumbar spine had 
its onset in service, or is otherwise related to his active 
military service.  

2.  The preponderance of the evidence is against a finding that 
the Veteran's degenerative arthritis of the right knee had its 
onset in service or manifested within one year of service 
separation, or is otherwise related to his active military 
service. 

3.  The preponderance of the evidence is against a finding that 
the Veteran's degenerative arthritis of the left knee had its 
onset in service or manifested within one year of service 
separation, or is otherwise related to his active military 
service. 

4.  The preponderance of the evidence is against a finding that 
the Veteran's right foot disability, as manifested by hallux 
valgus and 2nd hammertoe, had its onset in service, or is 
otherwise related to his active military service.  


CONCLUSIONS OF LAW

1.  The Veteran's degenerative disc disease of the lumbar spine 
was not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 2009); 38 C.F.R. §§ 
3.303 (2009).

2.  The Veteran's degenerative arthritis of the right knee was 
not incurred in or aggravated by active military service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  The Veteran's degenerative arthritis of the left knee was not 
incurred in or aggravated by active military service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

4.  The Veteran's right foot disability, as manifested by hallux 
valgus and 2nd hammertoe, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to and following the initial adjudication of the Veteran's 
claims, letters dated in April 2005 and April 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187; Pelegrini II, 18 Vet. App. at 120-21.  The letters advised 
the Veteran of the information necessary to substantiate the 
claims, and of his and VA's respective obligations for obtaining 
specified different types of evidence.  The Veteran was informed 
of the specific types of evidence he could submit, which would be 
pertinent to his claims, and advised to send any medical reports 
that he had.  He was also told that it was ultimately his 
responsibility to support the claims with appropriate evidence.

During the pendency of the appeal, the VCAA notice requirements 
were interpreted to apply to all aspects of claims, to include 
the assignment of disability rating and effective date elements.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran 
was given proper notice in the April 2008 letter and was given 
ample opportunity to respond.  Subsequently, the Veteran's claim 
was readjudicated in a July 2008, November 2008 and February 2009 
supplemental statements of the case (SSOCs).  Thus, there was no 
deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained.  The Veteran's Social Security 
Administration records have also been associated with the file.  
The Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded VA medical examinations in October 2008 
to obtain opinions as to whether his back, bilateral knee and 
right foot disorders were related to service.  The Board finds 
these opinions to be comprehensive and sufficient in addressing 
the matter of nexus.  In this regard, it is noted that the 
opinions were each rendered by a medical professional following a 
thorough examination and interview of the Veteran and review of 
the claims file.  The examiners obtained an accurate history and 
listened to the Veteran's assertions.  The examiners laid a 
factual foundation for the conclusions that were reached.  The 
Board, therefore, concludes that the October 2008 examination 
reports are adequate upon which to base the decision in this 
case.  See Nieves-Rodriguez, supra.  Further examination or 
opinion is not needed on this claim because, at a minimum, there 
is no persuasive and competent evidence that the claimed 
conditions may be associated with the Veteran's military 
service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is seeking service connection for a lumbar spine 
disability, a bilateral leg disability and a right foot 
disability as a result of active service.  He contends that he 
worked on the flight line as a jet aircraft mechanic throughout 
his four years of service.  His duties included refueling 
aircraft, which required him to jump off of the aircraft wings, 
about four and half to five feet high, after refueling the 
aircraft wing tanks.  He jumped off these wings an average of 14 
times a day.  The Veteran also alleges that he did maintenance 
work, including inspections of tail pipes, which required him to 
crawl up the pipes on his hands and knees in order to check the 
rotor and stator blades.  He also did this about 14 times a day.  
The Veteran asserts that his duties in service, which involved 
working on concrete, had high impact on his joints.  For the 
reasons that follow, the Board concludes that service connection 
is not warranted.

After a thorough review of the claims file, the Board finds that 
there is no evidence that the Veteran incurred a disease or 
injury of the lumbar spine, bilateral knees or right foot in 
service.  Although the Veteran contends that his duties in 
service, which included repeatedly jumping off aircraft wings and 
crawling up tail pipes, had high impact on his joints, there is 
no evidence of any complaints, treatment or a diagnosis of any 
back problems in his service treatment records.  Indeed, the 
Veteran does not allege that he sought any treatment for a back, 
knee or foot condition in service.  At separation examination in 
August 1960, the Veteran reported a history of headaches and 
appendicitis, but denied any other significant medical history, 
to include arthritis or any bone or joint deformities.  Findings 
were normal on clinical evaluation of the spine, lower 
extremities and feet.  There is no evidence of arthritis within 
one year of service separation.  

Notwithstanding the absence of evidence of an in-service injury, 
the Board will nevertheless consider whether the Veteran has 
current disabilities that can otherwise be associated with 
service.  A February 1992 Workers' Compensation Board medical 
report shows chief complaints of arthritis in the back.  An 
August 1994 Social Security medical report reflects positive 
findings for lumbar pain.  VA and private treatment records show 
complaints, treatment and assessments of chronic low back pain.  
Medical statements dated in June 2007 and December 2007 from A.J. 
Scatena, D.C. indicate that the Veteran has been diagnosed with 
thoracic segmental dysfunction, lumbar segmental dysfunction, 
sacral segmental dysfunction and lumbar degenerative discs.  At 
the October 2008 VA examination, X-rays demonstrated mild 
scoliosis of the thoracolumbar spine with increased lordosis, 
mild spondylosis with narrowing of the disc space from level two 
through level five, extensive atherosclerotic disease of the 
abdominal aorta and iliacs.  It was noted that disc herniation 
remained in the differential diagnosis.  The impression was 
degenerative disc disease of the lumbar spine.  

With respect to the Veteran's bilateral knees, the February 1992 
Workers' Compensation Board medical report shows chief complaints 
of arthritis in the legs.  The August 1994 Social Security 
medical report shows findings of arthritic knee pain.  At the 
October 2008 VA examination, X-rays of both knees revealed 
significant medial joint space narrowing, some minimal 
osteoarthritic changes and atherosclerotic changes in the 
popliteal region of the arteries.  The impression was 
degenerative joint disease of the bilateral knees, most prominent 
in the medial compartments.  

As to the Veteran's right foot, private treatment records show 
that the Veteran presented for treatment in May 2002 with 
complaints of right foot hammertoe.  Upon evaluation, he was 
diagnosed with hallux valgus with corresponding 2nd hammertoe and 
pain at the DIP joint of the 2nd digit.  In August 2002, the 
Veteran underwent a right Austin bunionectomy and right 2nd 
hammertoe correction.  At the October 2008 VA examination, X-rays 
demonstrated hypertrophic changes, dorsiflexion of the phalanges, 
and some deformity of the distal aspect of the 2nd toe.  On VA 
feet examination, the Veteran was diagnosed with post-operative 
changes consistent with surgical intervention of the second digit 
and first metatarsalphalangeal joint on the right foot, and mild 
pes planovalgus.  

Based on the foregoing, the Board finds that there is medical 
evidence establishing that the Veteran currently has disabilities 
of the lumbar spine, bilateral knees and right foot.  

The Board now turns to the question of whether the Veteran's 
current disabilities are shown to be related to service.  Post-
service treatment records from Appalachian Regional Hospital show 
that the Veteran presented in September 1981 with complaints of 
left lower back pain.  The Veteran had been driving a "high-
low" when it began to go over a cliff and he jumped off, fell 
and injured his left back.  Physical examination revealed 
tenderness of the left thoracic cage area.  X-rays of the 
lumbosacral spine showed no gross fracture or dislocation.  The 
February 1992 Workers' Compensation Board medical report reflects 
an occupational history of over 30 years working in coal mines 
and strip mines.   An April 2001 private treatment record from 
J.T. Hobbs, M.D. indicates that the Veteran has been retired on 
disability after suffering an end loader injury to his low back 
as a truck driver.  

The medical statements from Dr. Scatena provide a history of the 
Veteran's pain in the back, knees, feet neck, shoulders and 
hands, as reported by the Veteran.  Dr. Scatena opines, within a 
reasonable degree of medical certainty, that the Veteran's 
thoracic segmental dysfunction, lumbar segmental dysfunction, 
sacral segmental dysfunction and lumbar degenerative discs have 
caused permanent and consequential limitations, which are a 
direct result of the Veteran's reported military work history.  
At the October 2008 VA examination, the examiner opined that it 
was unlikely that the Veteran's currently claimed disabilities 
were related to his service.  It was explained that the imaging 
studies of the lumbar spine suggested typical degenerative 
changes associated with aging.  As to the Veteran's hallux 
valgus, the examiner stated that this was probably related to 
progressive deformity of his anatomy versus an actual traumatic 
event that necessitated the bunion surgery.  

The Board has considered the Veteran's self-reported continuity 
of symptomatology of low back pain and bilateral knee pain dating 
back to his service.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  While the Board does not doubt the sincerity 
of the Veteran's belief that his disabilities are the result of 
his duties as a jet aircraft mechanic in service, the evidence of 
record contains some inconsistencies that diminish the 
reliability of his current recollections.  Specifically, the 
Veteran has reported that his pain symptoms had their onset in 
service.  However, he denied having any such pain at his August 
1960 separation examination.  In this regard, the Board finds the 
credibility of the Veteran's statements as to in-service onset to 
be at best questionable.  See Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995) (Credibility can be generally evaluated by a 
showing of interest, bias, or inconsistent statements, and the 
demeanor of the witness, facial plausibility of the testimony, 
and the consistency of the witness testimony.).  

Taking into account all of the relevant evidence of record, the 
Board concludes that a preponderance of the evidence is against a 
finding that the Veteran's lumbar spine, bilateral knee and right 
foot disabilities are related to service.  In this case, the most 
probative evidence regarding etiology is the October 2008 
examination report which essentially rules out a relationship 
between the claimed disabilities and active service.  While Dr. 
Scatena's opinion is of some probative value, such opinion was 
based on the Veteran's self-reported history that his pain began 
in service and not on a review of the claims file.  In other 
words, the opinion was based on lay evidence that the Board has 
determined to be not credible.  Additionally, this opinion fails 
to consider the Veteran's 30-year occupational history of working 
in the mines.  Aside from Dr. Scatena's opinions and the 
Veteran's lay statements, there is no other competent evidence 
linking the Veteran's lumbar spine disability to service.  There 
is also no competent evidence associating the Veteran's bilateral 
knee and right foot disabilities to service.  Thus, the Board 
ultimately places more probative weight on the opinion of the 
October 2008 examiner, as his findings appear consistent with and 
are supported by the evidence of record.  

Furthermore, the Board notes that there is no evidence of 
treatment of any of the claimed conditions within one year of 
service separation.  Indeed, the earliest documented evidence of 
complaints or treatment for low back pain and knee problems is in 
1992, several decades following service discharge.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability).  Also, the Board cannot ignore 
the significance of the fact that the Veteran first filed his 
present claims for service connection in March 2005, nearly four 
and a half decades after leaving service.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the claim).  
In short, there is no indication in the claims file that the 
Veteran's current lumbar spine, bilateral knee and right foot 
disabilities had their onset in service, that arthritis 
manifested within a year of service separation, or that these 
conditions are otherwise related to service.  As such, service 
connection for a lumbar spine disability, a right knee 
disability, a left knee disability and right foot disability is 
not warranted.

In determining whether service connection is warranted, VA must 
determine whether the preponderance of the evidence supports or 
is against the claim.  In this case, the preponderance of the 
evidence is against the Veteran's claims for service connection 
for lumbar spine, bilateral knee and right foot disabilities, and 
the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

CONTINUED ON NEXT PAGE


ORDER

Service connection for degenerative disc disease of the lumbar 
spine is denied.

Service connection for degenerative arthritis of the right knee 
is denied.

Service connection for degenerative arthritis of the left knee is 
denied.

Service connection for right foot hallux valgus and 2nd 
hammertoe, status post bunionectomy and 2nd hammertoe correction, 
is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


